Opi-nion by
Mr. Justice Kephart,
Appellant assumed the mortgage of Prudence Mc-Mahan to C. Ward Eicher was collateral security for a debt owed by Alexander McMahan to Eicher, and that it was paid when the assignees of McMahan paid Eicher’s note for which the mortgage Was pledged as collateral. The mortgage was an absolute obligation, with no reference to any collateral undertaking. The proof failed to show the mortgage was without consideration or was given as an accommodation for Alexander McMahan, or that his assignees thereafter paid the mortgage. The evidence offered to establish these facts failed to disclose anything relieving defendant. Eicher was not connected, personally or through an agent, with any *534representation which would indicate no value passed to defendant or that he had accepted or taken the mortgage for the accommodation of Alexander McMahan. Eicher borrowed from a trust company, giving his note, assigning this mortgage as collateral for that loan; the note was subsequently paid by the assignees of Alexander McMahan’s estate and the collateral was returned to Eicher. Why the assignees paid the note does not appear in the evidence. If it was paid in discharge of Mc-Mahan’s liability to Eicher, the account of the assignees would show it, as also if the assignees, without authority, advanced funds in liquidation of this note from McMahan’s estate. Both of these accounts were in the hands of the court or should have been. Of course the mortgage ought not to be paid twice, but there is nothing to show it was so paid. The payment, by the assignees, of Eicher’s note may be accounted for in a number of. ways, none of which would be for the benefit of Prudence or Alexander McMahan. Until there was some evidence tending to show payment on their account, it was not necessary for Eicher’s assignees of the mortgage to produce evidence showing why the assignees paid this note. It was stated at the bar of this court that Eicher was counsel for the estate and otherwise interested. The court did not err in rejecting the offers of evidence here assigned for error.
We have considered all the assignments and they are overruled. Those not specifically dealt with are deemed to be without merit.
The judgment of the court below is affirmed,